 Case: 1:15-cv-02648 Document #: 185-1 Filed: 11/19/20 Page 1 of 42 PageID #:2140




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Manuel Barrios, Brandon Fuller, and                  )
Savannah Washington individually and as              )       No.: 15 cv 2648
representatives of all similarly situated persons,   )
                                                     )       The Honorable Joan B. Gottschall
               Plaintiffs,                           )
                                                     )
       v.                                            )
                                                     )
The City of Chicago,                                 )
                                                     )
               Defendant.                            )

          PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR
         MOTION FOR ATTORNEY’S FEES, COSTS AND SERVICE AWARDS

       Plaintiffs and Named Class Representatives, MANUEL BARRIOS, BRANDON

FULLER, and SAVANNAH WASHINGTON, by counsel, Edward R. Moor and Paul J. Lytle,

respectfully state in support of their Motion for an award of attorney’s fees, costs and service

awards as follows:

I.     INTRODUCTION

       On June 9, 2020, this Court entered an order granting preliminary approval to the proposed

settlement of this class action. (Dkt. 172). The settlement creates a $4,950,000.00 common fund

for the benefit of the settlement class. The Defendant has deposited that full amount in an escrow

account. The share of the fund that each class member is entitled to claim has been calculated with

precision using historical Kelley Blue Book data to determine the fair market value of their vehicle

on the date of each relevant impoundment, and those values have been supplied to the Claims

Administrator. In order to claim their designated share of the common fund the class members

need only verify their identity on a claim form prepopulated with their name, address, and the

vehicle identification number (“VIN”) of the automobile at issue, and confirm that they owned the
 Case: 1:15-cv-02648 Document #: 185-1 Filed: 11/19/20 Page 2 of 42 PageID #:2141




car identified by VIN, confirm that it was towed or impounded, confirm that they were unable to

recover it, and confirm that they agree to release their claims.       If the information on the

prepopulated claim form is accurate, in other words, all a claimant needs to do to receive funds is

list their name and address, sign the claim form, and return it.

       Edward R. Moor and Paul J. Lytle were appointed as Settlement Class Counsel, and have

handled the case since it was filed over five years ago. Counsel worked diligently to secure full

relief from the Defendant. Counsel defended a motion to dismiss, issued discovery, and then

worked for three years reviewing a mammoth production to determine which of 22,000 potential

class members were subject to the due process violation that Plaintiffs put at issue in the suit.

Though the Defendant had indicated that it wanted to settle after the motion to dismiss was

determined, the process of determining who was in the class was extensively negotiated over many

conferences that followed Plaintiffs’ counsel’s own extensive analysis of the documents. Further,

though the Defendant’s insistence that compensation be limited to persons who actually appeared

to have suffered the due process violation in the relevant time period was reasonable, even though

it triggered years of intense work, the Defendant’s proposal as to what the class members should

receive in compensation was not reasonable. The Defendant insisted that because the due process

violation occurred in the context of automobiles that had been financed and were still under

contract with a bank or finance company when impounded that each class member should therefore

receive only the equity that they had in their vehicle as of the date of impoundment. Plaintiffs

refused to agree, and when negotiations and the exchange of authority between the opposing sides

did not work, Plaintiffs’ counsel brought and prevailed on a motion for partial summary judgment.

This Court ruled that the measure of compensation was not limited to the amount of equity that

each class member had in their vehicle on the date of the impoundment and that, instead, they were



                                                  2
 Case: 1:15-cv-02648 Document #: 185-1 Filed: 11/19/20 Page 3 of 42 PageID #:2142




entitled to the fair market value of their vehicle on the date of the impoundment. Then, in the

settlement negotiations it was Plaintiffs’ counsel, not the Defendant, that proposed, defended, and

explained the proper measure of valuation, a measure that will give claimants a sum that reliably

represents the fair market value of their vehicle in the Chicago area in the week of the

impoundment.     Lastly, in the settlement negotiations, Plaintiffs’ counsel obtained $4,950,000

which is an amount that represents 99.5% of the sum of the Kelley Blue Book “Fair Purchase

Price” for the 356 vehicles in the Settlement Class. This is a fair settlement, obtained after much

effort, and obtained through arm’s length negotiations.

       Manual Barrios, Savannah Washington and Brandon Fuller were appointed as Class

Representatives, have been the named Plaintiffs since the inception of the case, and have fulfilled

the duties as Class Representatives.

       Plaintiffs’ Counsel now seeks an order approving the award of attorney’s fees, costs, and

service awards for the Class Representatives. Plaintiffs’ counsel seek 33.3% of the settlement

fund after administration costs and the incentive awards are subtracted, seek $5,000 incentive

payments to each named Plaintiff, and seek $34,454.82 in costs advanced to pursue the litigation.

II.    PROCEDURAL HISTORY

       This case, filed on March 28, 2015, resulted in the cessation by August 2015 of the

challenged practice wherein the City of Chicago Police Department was alleged to have

circumvented the statutory and municipal regulatory framework and, without notice, contacted the

lienholders of various cars impounded under a drug-use related ordinance to coerce lienholders

into repossessing vehicles.

       After the complaint was filed, Plaintiffs’ counsel defended a motion to dismiss which was

denied and granted in part, and Plaintiffs repleaded. When the Defendant then indicated that it



                                                3
 Case: 1:15-cv-02648 Document #: 185-1 Filed: 11/19/20 Page 4 of 42 PageID #:2143




was interested in settling the case, the parties then began to engage in an extremely intensive

discovery process that took over three years and involved the production and examination of over

a million pages of documents in order to determine who was in the class. This discovery was

necessary because the Defendant insisted upon only compensating persons who were subjected to

the challenged practice. Plaintiffs loaded the data onto an ediscovery platform at their expense

and worked diligently to identify all cases where the Defendant contacted the lienholder without

notice to the vehicle owner and appeared to coerce the repossession of the drug-use related

impounded vehicle. Plaintiffs’ counsel spent many hours meeting with Defense counsel to review

the documents and electronic summaries of the impoundments. Plaintiffs’ counsel spent many

hours testing the representations made about class size by analyzing sampling beyond the pool of

VINs thought to have been exposed to the challenged practice and verified that after extensive

investigation 356 automobiles had been subjected to the challenged practice between March 28,

2013 and August 1, 2015. (See Declaration of Paul J. Lytle in support of Motion for Preliminary

Approval (Dkt. 164 at Page ID# 1541-1556 at ¶¶ 15-16 (“Lytle Dec.”), and Declaration of Edward

R. Moor in support of Motion for Preliminary Approval (Dkt. 164 at Page ID #1558-1564 at ¶¶ 7-

8) (“Moor Dec.”)).

       Plaintiffs’ counsel moved for partial summary judgment when the Defendant insisted that

the extent of each class members’ recovery should be limited to the equity that they had in their

financed car, a position that would have greatly reduced the recovery of each class member, and

obtained a ruling from this Court that each class member was entitled to the fair market value of

their car on the date of the impoundment, plus interest. (Dkt. 120).

       Plaintiffs’ counsel retained an expert in automobile finance who was able to help Plaintiffs

value each of the vehicles at issue in the week that they were impounded. Plaintiffs’ counsel



                                                4
 Case: 1:15-cv-02648 Document #: 185-1 Filed: 11/19/20 Page 5 of 42 PageID #:2144




worked with the expert extensively to determine the most reliable data source and method for

valuing the fair market value of automobiles in the Chicago area on a specific date between March

28, 2013 and August 1, 2015.       Counsel also worked with the expert to value the temporary

deprivation that Manuel Barrios suffered. (See Lytle Dec. at ¶¶ 41-49; Moor Dec. at ¶ 10; and

Declaration of Randall McCathren in support of Motion for Preliminary Approval (Dkt. 164 at

Page ID# 1566-1573).

       Plaintiffs then engaged in negotiation with the Defendants, including before Magistrate

Judge Fuentes. While the Defendant refused to pay interest, and while the Defendant claimed that

a result of the City’s poor finances it had to insist that any unclaimed funds revert to the general

treasury of the City of Chicago, Plaintiff’s counsel did secure a settlement that amounted to 99.5%

of the fair market value of the 356 impounded automobiles as of the date that each was impounded.

4,950,000 ÷ 4,973,946.80 is 99.5%. (And see Lytle Dec. at ¶ 49; and Dkt. 164 at Ex. F, Page ID

#1574-1581).

       The history of Settlement Class Counsel’s work on this case is more fully set forth in the

Motion for Preliminary Approval and the memorandum filed in support of that motion. (Dkt. 163

and 164).

       A.      The Proposed Settlement

       The proposed settlement is contained in the Second Amended Stipulation and Settlement

Agreement. (Dkt. 170). The parties agreed that each member of the class must submit a claim

form verifying their identity. (Dkt. 170, Second Amended Stipulation at § 5.2 and Stipulation

Exhibit D, the Proposed Proof of Claim Form).           The parties agreed that all fees, costs,

administration costs and incentive payments would be deducted from the $4,950,000 settlement

figure. (Dkt. 170, Second Amended Stipulation at Articles IV and XII). The parties agreed that



                                                 5
 Case: 1:15-cv-02648 Document #: 185-1 Filed: 11/19/20 Page 6 of 42 PageID #:2145




Plaintiffs’ counsel would seek a fee of 33.3% plus costs from the common fund. Id. at Article XII.

The settlement class is an opt out class (Id. at §§ 2.2 and 7.1) and the parties agreed that the City

could terminate, at its discretion, the settlement if more than 5% of the class opted out. (Id. at

Article XV).     The parties agreed the Plaintiffs’ Counsel would work with an agreed upon

Settlement Administrator who will provide notice to the settlement class by mail, remailing to all

who do not respond, and locating new addresses for all notices returned as undeliverable. (Id. at

§ 9.1). The Settlement Administrator was tasked with collecting, reviewing and reporting on all

claims forms returned, Id. at Article V, and would fund and administer a Settlement Escrow

Account once the settlement funds are distributed by the City. Id. at § 5.7. If the available funds,

after the deduction of approved incentive fees, attorney fees and costs and administrative costs,

are insufficient to give each claimant the fair market value of their car, then each claimant will

receive a pro rata share of the available funds. Id. at §§ 1.3, 1.26, 4.4. Any remainder will revert

to the City of Chicago. Id. at § 4.5. The deadline for claims and objections to the proposed

settlement is 119 days after the entry of the Preliminary Approval Order, which equate to

November 18, 2020 given that the City Council approved the settlement on July 22, 2020. The

City will fund the Settlement Escrow Account 126 days after the entry of the Preliminary Approval

Order, or on November 25, 2020, and payments to the claimants will be made 32 days after the

entry of the Final Approval Order. Id. at §§ 5.2(b), 7.1.

       The settlement agreement provides that in the event that after payment of approved

attorney’s fees and costs, and the costs of administration, the remaining funds available are less

than it would take to pay each and every class member who submitted a claim the full fair market

value of their loss, then the class members will be paid a pro rata amount of the remaining funds.

If a pro rata distribution is needed, then the full value of each claimant's loss will be percentagized



                                                  6
 Case: 1:15-cv-02648 Document #: 185-1 Filed: 11/19/20 Page 7 of 42 PageID #:2146




against the available common fund and each claimant will receive that percentage of the available

funds. (Id. at §§ 1.3 and 1.26). If, however, the total of the claimants’ losses is less than the

amount in escrow after the payment of approved fees and costs, and administrative costs, then each

claimant will receive the full value of their loss and the remainder, if any, will revert to the

Defendant.

          This Court reviewed these terms and preliminarily approved them on June 29, 2020. (Dkt.

172).

          B.     Status of Claims Process

          The Claims Administrator mailed notice, established the settlement website, published

notice, and established a toll free phone number as directed by the Court. Plaintiff’s counsel

worked with the Claims Administrator before the Notice Packet was mailed to correct certain

deficiencies. After the initial mailing, after the Claims Administrator remailed for Notice Packets

returned as undeliverable, after a second mass mailing and the posting of the website, to date, 126

claims have been received, reviewed and accepted by the Claims Administrator.           The work

performed by Claims Administrator is described in Ex. A to the Memorandum in Support of the

Motion for Final Approval, Keough Declaration. (Dkt. 182-2 at Page ID# 2108-2135) (“Keough

Dec.”).

III.      ARGUMENT

          A.     Attorneys’ Fee

          F.R.Civ.P. 23(h) allows this Court to award a reasonable attorney’s fee and nontaxable

costs to class counsel, as authorized by law. While the Court has the discretion to use either the

lode star method or the percentage of recovery method, Leung v. XPO Logistics, Inc. 326 F.R.D.

185, 199 (N.D. Ill. 2018) (citing Florin v. Nationsbank of Georgia, N.A., 34 F.3d 560 (7th Cir.



                                                 7
 Case: 1:15-cv-02648 Document #: 185-1 Filed: 11/19/20 Page 8 of 42 PageID #:2147




1994)), the Seventh Circuit favors the percentage of the fee approach: “the approach favored in

the Seventh Circuit is to compute attorney’s fees as a percentage of the benefit conferred upon the

class.” In re Ky. Grilled Chicken Coupon Mktg. & Sales Practices Litig., 280 F.R.D. 364, 379

(N.D. Ill. 2011). Using the percentage of the fee approach is preferable to the lodestar method and

“[c]ourts have noted the difficulties of applying a lodestar to class actions, where the normal

practice is to ‘negotiate [ ] a fee arrangement based on a percentage of the recovery.” Leung, 326

F.R.D. at 199 (quoting In re Capital One Tel. Consumer Prot. Act Litigation, 80 F.Supp.3d 781,

795 (N.D. Ill. 2015)). Further, “the use of a lodestar cross-check is no longer recommended in the

Seventh Circuit” nor required. Bell v. Pension Comm. of ATH Holding Co., LLC,

115CV02062TWPMPB, 2019 WL 4193376, at *5 (S.D. Ind. Sept. 4, 2019) and Kolinek v.

Walgreen Co., 311 F.R.D. 483, 500 (N.D. Ill. 2015).

       The Court is tasked with recreating the market rate to approximate the fees that the class

members would have agreed to with counsel if negotiation has been feasible. Leung, 326 F.R.D.

at 199. One consideration is what the Named Plaintiffs agreed to at the initiation of the suit.

Here, the named Plaintiffs agreed to pay counsel one-third of the recovery plus costs. (Group

Exhibit A, contingency contract between Plaintiffs’ counsel and Manual, Washington and Fuller).

Contingent fees in civil rights litigation are common for obvious reasons: civil rights litigants

cannot often afford to pay an hourly fee. Another consideration is what fees are awarded in

similar cases. A fee of 33 and 1/3rd percent is within the range of common fees in cases of this

type. Taubenfeld v. AON Corp., 415 F.3d 597, 600 (7th Cir. 2005). The median fee award in

civil rights class actions was 30.3% between 2005 and 2007. Brian T. Fitzpatrick, An Empirical

Study of Class Action Settlements and Their Fee Awards, 7 J. Empirical Legal Studies 811, 835

(2010) (citied in Silverman v. Motorola Sols., Inc., 739 F.3d 956, 958 (7th Cir. 2013)). Class



                                                8
 Case: 1:15-cv-02648 Document #: 185-1 Filed: 11/19/20 Page 9 of 42 PageID #:2148




action fee awards of 33 and 1/3rd are common in the Seventh Circuit and Northern District as “[a]

number of fee awards in common-fund cases from within the Seventh Circuit show that an award

of 33.3% of the settlement fund is within the reasonable range.” Schulte v. Fifth Third Bank, 805

F. Supp. 2d 560, 598 (N.D. Ill. 2011) and Leung, 326 F.R.D. at 201-202.

       Here, there is a common fund: the Defendant agreed to pay $4,950,000, and it will pay

that amount into an escrow account on November 25, 2020. (Dkt. 170 at § 3.1). Each class

member’s claim is known to the penny, and to claim the funds allocated to them all they need to

do is verify their identity and that they owned the automobile described on the claim form by

VIN, that it was impounded and that they did not recover it. (See Dkt. 164 at Ex. F PageID #1574,

and Dkt. 170 at Ex. D PageID #:1992). In such a case, it is proper to calculate the attorney’s fee

on the total recovered even if not all class members claim their share. Boeing Co. v. Van Gemert,

444 U.S. 472, 100 S.Ct. 745 (1980). In Boeing, the Supreme Court held that where a common

fund was created in which each member of the class had an undisputed and mathematically

ascertainable claim, that attorney’s fees should be awarded on the entire recovery, even if less

than all class members exercised their right to claim their share of the recovery and even if the

unclaimed money was subject to a later (reversionary) claim by defendant Boeing. Boeing, 444

U.S. at 476-477 and 479-480, 100 S.Ct. at 748 and 749-750. Here, an award of attorney’s fees

on the total fund (minus administration costs as argued below) is appropriate, just as it was in

Boeing and in Cancel et al. v. City of Chicago, et al., 08-cv-951. (Ex. B, Final Judgment and

Order, attached) (reversionary class action settlement with the City of Chicago in which a third

of the gross settlement was awarded as an attorney’s fee). This is true because here there is a true

common fund. Defendant has not merely promised to pay up to a certain amount. It has agreed

to deposit $4,950,000 in escrow before the Final Fairness Hearing, the class members are entitled



                                                 9
    Case: 1:15-cv-02648 Document #: 185-1 Filed: 11/19/20 Page 10 of 42 PageID #:2149




to their share, and the amount of each share is known with certainty. This case is similar to

Boeing and the fee should be calculated on the gross settlement fund.

         The gross settlement fund, however, should be reduced by administrative costs and

incentive payments before the fee is calculated. Leung, 326 F.R.D. at 199 (citing Redman v.

Radioshack Corp., 768 F.3d 622 (7th Cir. 2014) and Pearson v. NBTY, Inc., 772 F.3d 778 (7th Cir.

2014). Here, the Claims Administrator’s administration costs are $46,679.24 to date and JND

estimates that it will incur approximately an additional $13,464.00 through completion, so the

administrative costs are likely to total $60,143.24. The incentive fees here, if awarded, total

$15,000. (Keough Dec. at ¶ 21). Therefore, under Pearson, the ratio relevant to assessing the

reasonableness of fees, Plaintiffs submit, is a third of $4,950,000 after the administrative costs and

incentive fees are subtracted. This yields a net attorneys’ fee in this case of $1,624,789.76 (.3333

* 4,874,856.761) instead of a third of the gross settlement, which would have been $1,649,835.00

(.3333 * 4,950,000).

         The payment of a third of the settlement proceeds was disclosed in the Motion for

Preliminary Approval, and it was disclosed in the Notice of Proposed Settlement mailed to all class

members. (See Keough Dec. at Ex. A, page 4 of the Notice). After that disclosure to all class

members, no class member has yet objected to Class Counsel's request for a percentage fee award

of 33.3%. (Keogh Dec. at ¶ 20). The requested fee award therefore was approved by the named

Class Representatives, preliminarily approved by this Court, and tacitly approved by all

responding class members who have submitted claims. That is not surprising, since the fee award

does not diminish payment to any class member. Because notice to the class was comprehensive

and effective, a substantial number of class members filed timely claims. However, as with all


1
 Subtracting $15,000 in incentive fees and administration costs of $60,143.24 from $4,950,000 yields
$4,874,856.76.

                                                       10
Case: 1:15-cv-02648 Document #: 185-1 Filed: 11/19/20 Page 11 of 42 PageID #:2150




class actions, many class members did not file claims so the settlement fund will not be fully

depleted. Money will remain in the settlement fund after all known claims are paid, as well as all

fees and costs. That remainder reverts to the City. No class member is harmed by the reversion

because the reversion funds are limited to what is left of the settlement fund, after every class

member who made a claim is paid, after every cost is paid, and after every penny of the attorneys'

fees are paid. The absence of any objection to the fee award is significant: "[t]he absence of

meaningful class member objection to the proposed fee ordinarily supports the reasonableness of

the request." Joseph P. Mclaughlin, Mclaughlin On Class Actions: Law And Practice § 6.23 at 107

(6th Ed. 2010) (citing In re AT&T Corp., 455 F.3d 160 (3rd Cir. 2006)).

       The settlement was negotiated by experienced attorneys who took into account all of the

vagaries of litigation and concluded that a 33.3% award was entirely reasonable. Counsel bore the

risk of loss. The negotiations were conducted at arm’s length: both the very lengthy negotiations

over who was in the class, the negotiations over how to value the loss (which resulted in Plaintiffs

moving for partial summary judgment rather than agreeing with the Defendant), and in the

negotiations over the settlement amount. Plaintiffs’ refer the Court to the Declarations counsel

submitted in support of the Motion for Preliminary Approval where the qualifications of counsel

and their handling of this case were disclosed. (Moor Dec. and Lytle Dec.).

       B.      Incentive Awards

       As part of the settlement, Defendant has agreed to pay, subject to this Court’s approval, a

service award for each Named Plaintiff in recognition of the time and effort they have personally

invested in this Action. Plaintiffs' Counsel seeks $5,000.00 for each of the Named Plaintiffs. Each of

the Named Plaintiffs in this action have engaged in the litigation above and beyond the typical class

representative. Each helped Plaintiffs’ counsel frame the complaint. Each of the Named Plaintiffs

responded to written discovery. The Named Plaintiffs also remained fully engaged in the litigation for

                                                 11
Case: 1:15-cv-02648 Document #: 185-1 Filed: 11/19/20 Page 12 of 42 PageID #:2151




the purpose of being able to review and consent to settlement terms. Further, even though each of the

Named Plaintiffs supports approval of the Settlement, payment of the service award is not contingent

on such support.

        Service awards are common in class action litigation such as this case, and they serve to

encourage class members to serve as class representatives and to reward individual efforts that they

take on behalf of the classes they seek to represent. Federal courts often exercise their discretion under

Rule 23(d) and (e) to approve incentive awards to the named plaintiffs who prosecuted the action on

the theory that there would be no class wide benefit absent the named plaintiffs' suit. Service awards

compensating class representatives for work done on behalf of the Class attempt to account for

financial or reputational risks associated with litigation, and promote the public policy of encouraging

individual plaintiffs to undertake the responsibility of representative lawsuits. See Cook v. Niedert,

142 F.3d 1004, 1016 (7th Cir. 1998). Factors relevant to determining whether an incentive award is

proper and the amount of such award "include the actions the plaintiff has taken to protect the interests

of the class, the degree to which the class has benefitted from those actions, and the amount of time

and effort the plaintiff has expended in pursuing the litigation." Cook, 142 F.3d at 1016. The requested

service awards are reasonable and are well within the range of awards granted in this district and awards

affirmed by the Seventh Circuit. See, e.g., Cook, 142 F.3d at 1004, 1016 (affirming service awards of

$25,000 per class representative); In re Southwest Airlines Voucher Litig., No. 11-8176, 2013 WL

4510197, at *11 (N.D. Ill. Aug. 26, 2013) (affirming awards of $15,000 for each to two named

plaintiffs); Craftwood Lumber Co. v. Interline Brands, Inc., No. 11-cc-4492, 2015 WL 1399367, at

*17-19 (N.D. Ill. March 23, 2015) (awarding $25,000 service award to plaintiff in TCPA case); Am.

Int'/ Grp., Inc. v. ACE INA Holdings, Inc., No. 07 C 2898, 2012 WL 651727, at *17 (N.D. Ill. Feb. 28,

2012) (awarding seven plaintiffs $25,000 each); Spicer v. Chi. Bd Options Exch., Inc., 844 F. Supp.

1226, 1267-68 (N.D. Ill. 1993) ($30,000 awarded from settlement fund of $10 million); see also Abbott



                                                   12
Case: 1:15-cv-02648 Document #: 185-1 Filed: 11/19/20 Page 13 of 42 PageID #:2152




v. Lockheed Martin Corp., No. 06-CV-701-MJR-DGW, 2015 WL 4398475, at *1 (S.D. Ill. July 17,

2015) (awarding $25,000 each to six of the seven class representatives); Beesley v. Int'/ Paper Co.,

2014 WL 375432, at *4 (S.D. Ill. Jan. 31, 2014) ("[a]wards of 15,000 to 425,000 for a Named Plaintiff

and total Named Plaintiff awards of less than one percent of the fund well within the ranges that are

typically awarded in comparable cases.")

        For these reasons, Plaintiffs suggest that an award of $5,000 to each of the Named Plaintiffs is

proper and appropriate.

        C.      Attorneys’ Litigation Costs

        Plaintiff’s Counsel incurred costs in handling the litigation. Total costs are $35,454.82

$22,697.29 was incurred by Edward R. Moor (Ex. C, Moor Cost Declaration), and $12,757.41 by

Paul J. Lytle (Ex. D, Lytle Cost Declaration).

        F.R.Civ.P. 23(h) allows a court approving a class settlement to "award reasonable ...

nontaxable costs that are authorized by law or by the parties' agreement." The Seventh Circuit

instructs that costs and expenses should be awarded based on the types of "expenses private clients

in large class actions (auctions and otherwise) pay." In re Synthroid Mktg. Litig., 264 F.3d 712,

722 (7th Cir. 2001); Harris v. Marhoefer, 24 F.3d 16, 19 (9th Cir. 1994); see also Spicer v. Chi. Bd.

Options Exch., Inc., 844 F. Supp. 1226, 1256 (N.D. Ill. 1993) (noting that courts regularly award

reimbursement of those expenses that are reasonable and necessarily incurred in the course of

litigation).

        Reimbursable expenses include many litigation expenses beyond those narrowly defined

"costs" recoverable from an opposing party under Rule 54(d), such as: expert fees; travel; long

distance and conference telephone; postage; delivery services; and computerized legal research.

See, e.g. Matter of Cont'l Illinois Sec. Litig., 962 F.2d 566, 570 (7th Cir. 1992), as amended on

denial of reh'g (May 22, 1992) ("clear error" to deny reimbursement of LEXIS and Westlaw

                                                  13
Case: 1:15-cv-02648 Document #: 185-1 Filed: 11/19/20 Page 14 of 42 PageID #:2153




expenses because "the arms' length market reimburses" such expenses); Beesley v. Int'l Paper Co.,

3:06-CV-703-DRH-CJP, 2014 WL 375432 at *3 (S.D. Ill. Jan. 31, 2014) (granting reimbursement

from common fund for litigation expenses including "expert witness costs; computerized research;

court reports; travel expense; copy, phone and facsimile expenses and mediation."); City of

Greenville v. Syngenta Crop Prot., Inc., 904 F. Supp. 2d 902, 910 (S.D. Ill. 2012) (granting

reimbursement of expenses "of the type that are routinely reimbursed by paying clients," including

"experts' fees, other consulting fees, deposition expenses, travel, and photocopying costs"). The

costs and expenses sought by Plaintiffs' Counsel in this action are detailed in Exhibits C and D.

Class Counsel has incurred these expenses over the course of five years, but do not seek to

compensate for the time value of this money or the costs associated with advancing these expenses.

In light of the length and complexity of this litigation, Counsel's request for reimbursement of costs

and expenses should be approved as fair and reasonable.

       WHEREFORE,          Plaintiffs   MANUEL        BARRIOS,      BRANDON         FULLER,       and

SAVANNAH WASHINGTON, by counsel, respectfully request that this Court direct the payment

of attorney’s fees of 33.3% of the gross settlement amount after administration costs and inventive

awards are deducted, or $1,624,789.76; reimbursement of $35,454.82 in costs, and incentive

awards in the amount of $5,000 each for each Class Representatives. Plaintiffs further pray for

any other relief that this Court deems just.

                                        Respectfully submitted,

                                        /s/ Edward R. Moor
                                        Edward R. Moor, ARDC#6205169
                                        Moor Law Office, P.C.
                                        One North LaSalle Street, Suite 600
                                        Chicago, Illinois 60602
                                        erm@moorlaw.net




                                                 14
Case: 1:15-cv-02648 Document #: 185-1 Filed: 11/19/20 Page 15 of 42 PageID #:2154




                               Paul J. Lytle, ARDC #6311194
                               The Lytle Law Group LLC
                               1431 Opus Place, Suite 110
                               Downers Grove, IL 60515
                               paul@thelytlelawgroup.com

                               Attorneys for Plaintiffs and the Class




                                        15
Case: 1:15-cv-02648 Document #: 185-1 Filed: 11/19/20 Page 16 of 42 PageID #:2155




                           Group EXHIBIT A –

                Barrios Contingency Contract and
           Washington and Fuller’s Contingency Contract
Case: 1:15-cv-02648 Document #: 185-1 Filed: 11/19/20 Page 17 of 42 PageID #:2156
Case: 1:15-cv-02648 Document #: 185-1 Filed: 11/19/20 Page 18 of 42 PageID #:2157
Case: 1:15-cv-02648 Document #: 185-1 Filed: 11/19/20 Page 19 of 42 PageID #:2158
Case: 1:15-cv-02648 Document #: 185-1 Filed: 11/19/20 Page 20 of 42 PageID #:2159
Case: 1:15-cv-02648 Document #: 185-1 Filed: 11/19/20 Page 21 of 42 PageID #:2160
Case: 1:15-cv-02648 Document #: 185-1 Filed: 11/19/20 Page 22 of 42 PageID #:2161
Case: 1:15-cv-02648 Document #: 185-1 Filed: 11/19/20 Page 23 of 42 PageID #:2162




                                EXHIBIT B –

             Final Judgment and Order in Cancel et al. v.
                      City of Chicago 08-cv-951
Case:
 Case:1:15-cv-02648
        1:08-cv-00951Document
                      Document#:#:185-1
                                   168 Filed:
                                        Filed: 10/21/10
                                               11/19/20 Page
                                                        Page 124ofof1042PageID
                                                                         PageID#:3615
                                                                                 #:2163
Case:
 Case:1:15-cv-02648
        1:08-cv-00951Document
                      Document#:#:185-1
                                   168 Filed:
                                        Filed: 10/21/10
                                               11/19/20 Page
                                                        Page 225ofof1042PageID
                                                                         PageID#:3615
                                                                                 #:2164
Case:
 Case:1:15-cv-02648
        1:08-cv-00951Document
                      Document#:#:185-1
                                   168 Filed:
                                        Filed: 10/21/10
                                               11/19/20 Page
                                                        Page 326ofof1042PageID
                                                                         PageID#:3615
                                                                                 #:2165
Case:
 Case:1:15-cv-02648
        1:08-cv-00951Document
                      Document#:#:185-1
                                   168 Filed:
                                        Filed: 10/21/10
                                               11/19/20 Page
                                                        Page 427ofof1042PageID
                                                                         PageID#:3615
                                                                                 #:2166
Case:
 Case:1:15-cv-02648
        1:08-cv-00951Document
                      Document#:#:185-1
                                   168 Filed:
                                        Filed: 10/21/10
                                               11/19/20 Page
                                                        Page 528ofof1042PageID
                                                                         PageID#:3615
                                                                                 #:2167
Case:
 Case:1:15-cv-02648
        1:08-cv-00951Document
                      Document#:#:185-1
                                   168 Filed:
                                        Filed: 10/21/10
                                               11/19/20 Page
                                                        Page 629ofof1042PageID
                                                                         PageID#:3615
                                                                                 #:2168
Case:
 Case:1:15-cv-02648
        1:08-cv-00951Document
                      Document#:#:185-1
                                   168 Filed:
                                        Filed: 10/21/10
                                               11/19/20 Page
                                                        Page 730ofof1042PageID
                                                                         PageID#:3615
                                                                                 #:2169
Case:
 Case:1:15-cv-02648
        1:08-cv-00951Document
                      Document#:#:185-1
                                   168 Filed:
                                        Filed: 10/21/10
                                               11/19/20 Page
                                                        Page 831ofof1042PageID
                                                                         PageID#:3615
                                                                                 #:2170
Case:
 Case:1:15-cv-02648
        1:08-cv-00951Document
                      Document#:#:185-1
                                   168 Filed:
                                        Filed: 10/21/10
                                               11/19/20 Page
                                                        Page 932ofof1042PageID
                                                                         PageID#:3615
                                                                                 #:2171
Case:
 Case:1:15-cv-02648
       1:08-cv-00951Document
                     Document#:#:185-1
                                  168 Filed:
                                       Filed:10/21/10
                                              11/19/20Page
                                                       Page10
                                                            33ofof10
                                                                   42PageID
                                                                      PageID#:3615
                                                                             #:2172
Case: 1:15-cv-02648 Document #: 185-1 Filed: 11/19/20 Page 34 of 42 PageID #:2173




                                EXHIBIT C –

                  Cost Declaration of Edward R. Moor
Case: 1:15-cv-02648 Document #: 185-1 Filed: 11/19/20 Page 35 of 42 PageID #:2174




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Manuel Barrios, Brandon Fuller, and                    )
Savannah Washington individually and as                )
representatives of all similarly situated persons,     )       No.: 15 cv 2648
                                                       )
                Plaintiffs,                            )       The Honorable Joan B. Gottschall
                                                       )
        v.                                             )
                                                       )
The City of Chicago,                                   )
                                                       )
                Defendant.                             )

                       COST DECLARATION OF EDWARD R. MOOR

        I, Edward R. Moor, under penalty of perjury, hereby declare and state as follows:

        1.      I am a one of the counsel for Plaintiffs and the Class in the above captioned case.

        2.      I respectfully submit this declaration in support of Plaintiff’s Motion for Attorney’s

Fees. Costs and Service Awards. Except as otherwise noted, I have personal knowledge of the

facts set forth herein, and could testify to them competently if called upon to do so.

        3.      The attached report lists the costs I have incurred in the prosecution of this case.

(Ex. A, attached).

        4.      None of the costs listed are overhead costs. The vast bulk of the charges are for the

ediscovery processing and hosting services that NextPoint provided to Plaintiffs, a service that

enabled us to review and analyze the almost one million documents produced in this case. I shared

the costs of the NextPoint hosting with my co-counsel Paul Lytle, and I am seeking reimbursement

for those occasions that I personally paid a NextPoint invoice instead of Mr. Lytle.

        5.      I used the Expert Institute to locate the expert in automobile finance that we retained

in this case.
Case: 1:15-cv-02648 Document #: 185-1 Filed: 11/19/20 Page 36 of 42 PageID #:2175




        6.       The expert we retained was Randall McCathren, who also did business as “BLC

Associates.” I paid some of his bills, and Mr. Lytle paid others. I am only seeking reimbursement

for the sums that I paid to Mr. McCathren.

        7.      I am not seeking reimbursement for the taxi fee I incurred to travel to and from

3510 S. Michigan to serve the complaint on Gary McCarthy, so the total I am seeking

reimbursement for is $22,697.29 (not $22,727.94).

        8.      All of the costs that I seek reimbursement for were necessary and reasonable costs

incurred in the litigation of this case.

       I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.



                                             Edward R. Moor


Executed on November 19, 2020, in Chicago, Illinois.




                                                2
                                        Case: 1:15-cv-02648 Document #: 185-1 Filed: 11/19/20 Page 37 of 42 PageID #:2176
                                                                          Moor Law Office, P.C.
                                                                       CLIENT COSTS ADVANCED REPORT
                                                                                         All Dates


DATE          CUSTOMER        TRANSACTION      NUM     NAME                    MEMO/DESCRIPTION                                                                        AMOUNT BALANCE
                              TYPE
Advanced Client Costs
 04/13/2015 Manuel            Check            dbt     Dispatch Taxi           Taxi fare to serve complaint at 3510 S. Michigan                                            30.65     30.65
            Barrios
 06/27/2016 Manuel            Check            1305    United Processing,      Service on Honda Finance                                                                  100.00     130.65
            Barrios                                    Inc.
 07/06/2016 Manuel            Check            EFT     NextPoint                                                                                                         183.33     313.98
            Barrios
 07/21/2016 Manuel            Expense                  The Expert Institute    Retainer of expert search firm                                                           2,000.00   2,313.98
            Barrios
 09/18/2016 Manuel            Check            dbt     NextPoint                                                                                                         850.00    3,163.98
            Barrios
 04/12/2017 Manuel            Check            1418    NextPoint               Barrios et al hosting and processing fees                                                1,387.50   4,551.48
            Barrios
 06/30/2017 Manuel            Check            1455    NextPoint               NextPoint hosting and processing fee May 2017                                             550.00    5,101.48
            Barrios
 07/28/2017 Manuel            Check            1496    NextPoint               NextPoint hosting fee                                                                     250.00    5,351.48
            Barrios
 08/01/2017 Manuel            Check            1495    Randall McCathren       Retainer fee                                                                             2,500.00   7,851.48
            Barrios
 10/10/2017 Manuel            Check            1546    NextPoint               Barrios - August 2017 hosting                                                             400.00    8,251.48
            Barrios
 10/25/2017 Manuel            Check            1554    NextPoint               Hosting                                                                                   250.00    8,501.48
            Barrios
 12/21/2017 Manuel            Check            1584    NextPoint               November 2017 Hosting                                                                     400.00    8,901.48
            Barrios
 01/12/2018 Manuel            Check            1602    NextPoint               Hosting fee December 2017                                                                 250.00    9,151.48
            Barrios
 08/14/2018 Manuel            Check            1667    NextPoint               Barrios hosting fee July 2018                                                             250.00    9,401.48
            Barrios
 10/11/2018 Manuel            Check                    Thomson Reuters                                                                                                   483.96    9,885.44
            Barrios
 03/13/2019 Manuel            Bill             Barrios NextPoint               12-31-18 Hosting bill INV19301                                                            250.00 10,135.44
            Barrios
 03/13/2019 Manuel            Bill             Barrios NextPoint               11-30-18 bill for loading and Nov Hosting                                                1,375.00 11,510.44
            Barrios
 03/13/2019 Manuel            Bill             Barrios NextPoint               8-31-18 Hosting Fee - INV 18588                                                           250.00 11,760.44
            Barrios
 03/13/2019 Manuel            Bill             Barrios NextPoint               5-2018 Import and and hosting fee - INV 18078                                            5,200.00 16,960.44
            Barrios
 03/13/2019 Manuel            Bill             Barrios NextPoint               2-28-19 INV 19666 for data hosting                                                        250.00 17,210.44
            Barrios
 04/18/2019 Manuel            Check            1750    NextPoint               NextPoint Hosting Fee                                                                     250.00 17,460.44
            Barrios
 06/11/2019 Manuel            Check            1627    NextPoint               Hosting Fee                                                                               250.00 17,710.44
            Barrios
 06/24/2019 Manuel            Check            1765    BLC Associates, Inc.    Payment to expert Randall McCrathen (partial payment, Paul Lytle to pay remainder of     2,000.00 19,710.44
            Barrios                                                            bill)
 06/28/2019 Manuel            Bill                     NextPoint               Nextpoint Hosting Inv. 19903                                                              250.00 19,960.44
            Barrios
 06/28/2019 Manuel            Bill             Barrios NextPoint               Nextpoint Hosting Inv. 18726                                                              250.00 20,210.44
            Barrios
 03/09/2020 Manuel            Bill             Barrios BLC Associates, Inc.    Expert witness fees - McCrathen                                                          1,021.25 21,231.69
            Barrios
 04/29/2020 Manuel            Bill             Barrios BLC Associates, Inc.    McCathren expert bill                                                                    1,496.25 22,727.94
            Barrios
Total for Advanced Client Costs                                                                                                                                       $22,727.94
TOTAL                                                                                                                                                                 $22,727.94




                                                                                                                           EXHIBIT A



                                                                   Wednesday, November 18, 2020 11:57 AM GMT-06:00                                                                     1/1
Case: 1:15-cv-02648 Document #: 185-1 Filed: 11/19/20 Page 38 of 42 PageID #:2177




                                EXHIBIT D –

                    Cost Declaration of Paul J. Lytle
Case: 1:15-cv-02648 Document #: 185-1 Filed: 11/19/20 Page 39 of 42 PageID #:2178




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

  Manuel Barrios, Brandon Fuller, and                   )
  Savannah Washington individually and as               )
  representatives of all similarly situated persons,    )
                                                        ) No.: 15 cv 2648
                 Plaintiffs,                            )
                                                        )
         v.                                             ) The Honorable Joan B. Gottschall
                                                        )
  The City of Chicago,                                  )
                                                        )
                 Defendant.                             )

        DECLARATION OF PAUL J. LYTLE IN SUPPORT OF PLAINTIFFS’
                         LITIGATION COSTS

  I, Paul J. Lytle, under penalty of perjury, hereby declare as follows:

     1. I am a principal with the Lytle Law Group LLC (formally known as Lytle & Milan,

         LLC) and am a member in good standing of the Bar of the State of Illinois.

     2. I respectfully submit this declaration in support of Plaintiffs’ litigation costs.

         Except as otherwise noted, I have personal knowledge of the facts set forth in this

         declaration, and I could testify competently to them if called upon to do so.

     3. I represented named Plaintiff Manual Barrios in the Chicago Department of

         Administrative Hearings case, City of Chicago v. Manuel Barrios, docket number

         14VP012952, and in the Circuit Court of Cook County case, Manuel Barrios v.

         Garry F. McCarthy, docket number 14CH18477, which preceded and form the

         basis for the instant claim.

     4. I have personal knowledge of almost every aspect of this litigation, including the

         work activities performed by Class Counsel and how Plaintiffs’ evidentiary proof

         was developed.
Case: 1:15-cv-02648 Document #: 185-1 Filed: 11/19/20 Page 40 of 42 PageID #:2179




     5. Class Counsel maintained documents in an e-discovery database hosted by

        Nextpoint. Nextpoint is a cloud-based e-discovery software which enables efficient

        searching, filtering, and coding of documents. I incurred the cost of $4,900.00 for

        our use of that software in this case. Mr. Moor shared in that expense and paid

        Nextpoint additional amounts.

     6. Kelley Blue Book (“KBB”) is the industry leader in automobile valuations. In

        operation for more than a century, the Irvine, California based company is

        recognized by both consumers and the automotive industry as the leading authority

        on vehicle valuation and automotive research. KBB’s information and expertise is

        routinely recognized and relied upon by this Court and others. Black Book was a

        competitor of KBB during our valuation of vehicles in this case. I incurred the cost

        of $2,080.66 for our acquisition of those organizations’ published and unpublished

        valuations.

     7. Randall McCathren is the former Managing Director of the Association of

        Consumer Vehicle Lessors, and recognized expert in the field of automobile

        finance. I incurred the cost of $5,776.75 for our receipt Mr. McCathern’s expert

        opinion with regard to liability and damages issues in the case. Mr. Moor paid

        additional sums to McCathren.

     8. All of the aforementioned costs were reasonably and necessarily incurred by me in

        the course of this litigation and a summary of my litigation expenses is attached as

        Exhibit 1.




                                             2
Case: 1:15-cv-02648 Document #: 185-1 Filed: 11/19/20 Page 41 of 42 PageID #:2180




     9. I assert a total litigation costs of $12,757.41. Said some does not include any

         regular and routine overhead expenses such as administrative support staff, rent and

         utilities, document reproduction and management, parking etc.

     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is

  true and correct.

  Dated: November 18, 2020


                                                      /s/ Paul J. Lytle
                                                      Paul J. Lytle, ARDC #6311194
                                                      The Lytle Law Group, LLC
                                                      1431 Opus Pl., Suite 110
                                                      Downers Grove, Illinois 60515
                                                      paul@thelytlelawgroup.com




                                              3
         Case: 1:15-cv-02648 Document #: 185-1 Filed: 11/19/20 Page 42 of 42 PageID #:2181


Date         User            Activity                               Description                               Type      Rate/Cost Duration/Quantity Total
2016-06-10   Paul J. Lytle   Expenses: Litigation Support Vendors   NextPoint, Inc. Invoice #14572            expense     $550.00                  1    $550.00
2016-08-07   Paul J. Lytle   Expenses: Litigation Support Vendors   Nextpoint                                 expense     $700.00                  1    $700.00
2016-09-09   Paul J. Lytle   Expenses: Other                        Kelley Blue Book                          expense     $104.39                  1    $104.39
2016-10-06   Paul J. Lytle   Expenses: Litigation Support Vendors   Nextpoint, Inc.                           expense     $250.00                  1    $250.00
2016-11-14   Paul J. Lytle   Expenses: Litigation Support Vendors   Nextpoint, Inc. Subscription              expense     $250.00                  1    $250.00
2016-12-13   Paul J. Lytle   Expenses: Litigation Support Vendors   Nextpoint                                 expense     $550.00                  1    $550.00
2017-03-05   Paul J. Lytle   Expenses: Litigation Support Vendors   Nextpoint                                 expense     $400.00                  1    $400.00
2017-05-09   Paul J. Lytle   Expenses: Litigation Support Vendors   Nextpoint, Inc.                           expense     $250.00                  1    $250.00
2017-07-11   Paul J. Lytle   Expenses: Litigation Support Vendors   Black Book: Annual Block Fee/ Valuation   expense   $1,500.00                  1 $1,500.00
2017-08-14   Paul J. Lytle   Expenses: Litigation Support Vendors   Nextpoint                                 expense     $250.00                  1    $250.00
2017-11-13   Paul J. Lytle   Expenses: Litigation Support Vendors   Nextpoint, Inc                            expense     $250.00                  1    $250.00
2018-02-12   Paul J. Lytle   Expenses: Litigation Support Vendors   Nextpoint                                 expense     $250.00                  1    $250.00
2018-03-12   Paul J. Lytle   Expenses: Litigation Support Vendors   Nextpoint, Inc.                           expense     $250.00                  1    $250.00
2018-05-10   Paul J. Lytle   Expenses: Litigation Support Vendors   Nextpoint                                 expense     $700.00                  1    $700.00
2019-02-08   Paul J. Lytle   Expenses: Litigation Support Vendors   Nextpoint                                 expense     $250.00                  1    $250.00
2019-04-01   Paul J. Lytle   Expenses: Other                        Kelley's Blue Book January-March 2013     expense     $476.27                  1    $476.27
2019-06-25   Paul J. Lytle   Expenses: Expert Witness Fees          Randall McCarthern                        expense   $5,776.75                  1 $5,776.75
                                                                            Total                                                                    $12,757.41




                                                                                                                EXHIBIT A
